Case 1:19-cv-00582-KD-N Document 13 Filed 09/26/19 Page 1 of 7                     PageID #: 153



                    IN THE UNITED STATES DISTRICT COURT FOR
                       THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

SAM KRIKORIAN,                                  *
                                                *
               Plaintiff,                       *      Case No. 1:19-CV-00582-KD-N
       v.                                       *
                                                *
FORD MOTOR COMPANY,                             *
                                                *
               Defendant.                       *

                        PLAINTIFF’S REPLY TO DEFENDANT’S
                       OPPOSITION TO HIS MOTION TO REMAND

       Comes now the plaintiff and in reply to Defendant’s (“Ford” or “Ford’s”) opposition to his

Motion to Remand (Doc. 12) states as follows:

                                       INTRODUCTION

       This breach of warranty and fraud case involves a single, almost 3-year-old, Ford Focus

purchased on March 23, 2017 for $22,714.60 and is currently worth about $11,540.00. Ford has

offered no evidence whatsoever of the amount in controversy, other than unsupported statements.

To prevail Ford must show by a preponderance to the evidence that the amount in controversy

exceeds $75,000 and it has not. With his Motion to Remand, the plaintiff offered probative

evidence regarding the value and depreciation of the vehicle at issue. Ford has provided no rebuttal

evidence or any evidence whatsoever, and this case should be remanded.

                                          ARGUMENT

       The “Venue Clarification Act of 2011 (JVCA), clarifies the procedure in order when a

defendant’s assertion of the amount in controversy is challenged [allowing] both sides [to] submit

proof and the court decides, by a preponderance of the evidence, whether the amount-in-

controversy requirement has been satisfied.” Dart Cherokee Basin Operating Co., LLC v. Owens,
Case 1:19-cv-00582-KD-N Document 13 Filed 09/26/19 Page 2 of 7                       PageID #: 154



135 S. Ct. 547, 554 (2014). “In such a case, both sides submit proof and the court decides, by a

preponderance of the evidence, whether the amount-in-controversy requirement has been

satisfied.” Id. at 554.

        The undisputed and only evidence before the court is that the vehicle at issue has lost 49%

of its value or $11,174.60 since it was purchased. (See Doc. 10 at Page ID #: 120.) If a jury awarded

Plaintiff five times his depreciation the amount in controversy would still not be satisfied.

Moreover, the vehicle still has value and “it is fundamental that in calculating the amount of

[Plaintiff’s] actual damages, the value of the vehicle that [Plaintiff] received in the transaction

must be deducted from the price he paid for it, lest [Plaintiff] receive a windfall in the amount of

the vehicle’s actual value at the time of its purchase.” Brown v. Ford Motor Co., 2019 WL

4072404, at *3 (M.D. Ala. Aug. 28, 2019).

        Ford states on page three of its opposition that Plaintiff’s punitive damage claim alone

satisfies the amount of controversy requirement citing Rae v. Perry, 392 F. Appx 753, 755 (11th

Cir. 2010) for the proposition that “punitive damages must be considered unless it is apparent to a

legal certainty that such cannot be recovered.” Plaintiff does not dispute that the possibility of

punitive damages should, or must, be considered when determining the amount in controversy. It

is not true, however, that merely pleading punitive damages satisfies the amount in controversy

requirement. In Rae, the Eleventh Circuit affirmed the district court’s order remanding the case

finding that Rae, the defendant, “failed to present evidence that showed by a preponderance of the

evidence that the compensatory and unspecified damages in the complaint, including punitive

damages and attorneys’ fees, alone or combined, met the jurisdictional amount.” Rae v. Perry, at

756. Just as in Rae, Ford has not presented any evidence, and this case should be remanded.

        Ford states again on page four of its opposition, that “Plaintiff explicitly makes a claim for

punitive damages,” but does cite to other cases or verdicts offer any evidence of any kind of
                                                  2
Case 1:19-cv-00582-KD-N Document 13 Filed 09/26/19 Page 3 of 7                       PageID #: 155



indicating what amount in controversy might be. Merely stating that plaintiff seeks punitive

damages does not meet the burden of proof required. Plaintiff offered loss of value damages, then

Ford, which undoubtedly has a world of evidence on the value of the cars it sells, chastises Plaintiff

for “inserting an arbitrary, low cash figure into the Motion” but does not offer any evidence of any

other value or appraisal.

       Ford’s reliance on Tucker v. Northbrook Indem. Co., 2013 WL 5961095, at *1 (N.D. Ala.

Nov. 7, 2013), for the proposition that “the Alabama Supreme Court has ‘found constitutionally

acceptable ratios ranging from 1:1 to 121:1[,’” doesn’t carry the day. This is because, the Eleventh

Circuit has, “specifically rejected a removing defendant’s attempt to satisfy its burden of proving

amount in controversy by reliance on jury verdicts in other supposedly similar cases[.]” Siniard v.

Ford Motor Co., 554 F. Supp. 2d 1276, 1278 (M.D. Ala. 2008).

       Plaintiff disputes Ford’s allegations in the Notice of Removal. “[W]hen a notice of

removal’s allegations are disputed, the district court must find ‘by the preponderance of the

evidence, that the amount in controversy exceeds’ the jurisdictional threshold.”’ Dudley v. Eli Lilly

& Co., 778 F.3d 909, 913 (11th Cir. 2014). (Citations omitted). “[D]oubts concerning removal of

non-CAFA cases should still be resolved in favor of remand (i.e., that there remains an antiremoval

presumption for non-CAFA cases)” Collinsworth v. Big Dog Treestand, Inc., 2016 WL 3620775,

at *5 (S.D. Ala. June 29, 2016). See also, Rachel v. PNC Bank, CIVIL ACTION: 16-00351-KD-

MU, at *4 (S.D. Ala. Apr. 10, 2017) (“Thus, as here, where jurisdiction is predicated on diversity

of citizenship pursuant to 28 U.S.C. § 1332, the removing party bears the burden of establishing

… by a preponderance of the evidence, the amount in controversy more likely than not exceeds

the $75,000 jurisdictional requirement”). “[I]n removal cases, the burden is on the party who

sought removal to demonstrate that federal jurisdiction exists.” Kirkland v. Midland Mortgage Co.,

243 F.3d 1277, 1281 n.5 (11th Cir. 2001). “Where [as here] the plaintiff has not plead a specific
                                                  3
Case 1:19-cv-00582-KD-N Document 13 Filed 09/26/19 Page 4 of 7                              PageID #: 156



amount of damages . . . the defendant is required to show . . . by a preponderance of the evidence

that the amount in controversy’ can be satisfied.” Id. Moreover, “a federal court is obligated to

inquire into subject matter jurisdiction [] whenever it may be lacking.” Univ. of S. Alabama v. Am.

Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999).

        Ford, at page eight of its opposition, chastises Plaintiff for his citation to Holley Equip. Co.

v. Credit All. Corp., 821 F.2d 1531 (11th Cir. 1987). Regardless, in Holley, “[t]he district court,

on its own motion, analyzed the merits of Holley’s claims and determined to a legal certainty that

Holley could not recover a sum in excess of $10,000—the amount in controversy necessary to

invoke diversity jurisdiction[.]” Id. 1533 (11th Cir. 1987).1 The Eleventh Circuit reversed saying,

“[s]ince Holley has clearly stated a claim for actual damages exceeding $10,000, we reverse the

order of the district court dismissing Holley’s action for lack of subject matter jurisdiction.” Id. at

1536.

        Finally, Taylor v. Alabama CVS Pharmacy, L.L.C., WL 3009695, at * n. 4 (N.D. Ala. July

14, 2017), was also cited by Ford. The quote from Taylor Ford used omits the Taylor court’s

citation to Roe v. Michelin N. Am., Inc., 613 F.3d 1058. The statement quoted from Roe was

“[w]here there is the reasonable possibility of an award of punitive damages greater than the

jurisdictional minimum, as the court may determine from its ‘judicial experience and common

sense,’ removal is proper.” That, no doubt, is an accurate statement, but Ford’s problem with trying

to use it here is that the court in Roe, as mentioned in Plaintiff’s opening brief was considering a

wrongful death case. See Roe at 1059 (“Roe sought to recover unspecified damages under

Alabama’s Wrongful Death Act.”). Furthermore, according to the Court in Roe “[i]n some cases,


1
  In 1987 the amount in controversy required for jurisdiction in diversity cases was $10,000. See Rhinehart v.
Cincinnati Inc., 716 F. Supp. 7, 7 (E.D. Mich. 1989) (“The ‘date of enactment’ was November 19, 1988, thereby
making May 18, 1989, the ‘effective date’ for section 201 [increasing the requirement to $50,000]”).


                                                      4
Case 1:19-cv-00582-KD-N Document 13 Filed 09/26/19 Page 5 of 7                      PageID #: 157



this burden requires the removing defendant to provide additional evidence demonstrating that

removal is proper.” Id. at 1061. The present case is one of those cases because, “[p]ut simply, this

is not a wrongful death case, thus the factors assessed in Roe are inapplicable.” Rachel v. PNC

Bank, NA, 2017 WL 1362034, at *5 (S.D. Ala. Apr. 10, 2017).

       Ford, on page eleven of its opposition faults Plaintiff for citing Lowery v. Alabama Power

Co., saying that reliance on Lowery is misplaced after the Eleventh Circuit’s opinion in Pretka v.

Kolter City Plaza II, Inc., 608 F.3d 744 (11th Cir. 2010). (Ford’s Br. at p. 1). But the Pretka Court

explained its holding citing Lowery saying:

        We stated in Lowery that “[t]he absence of factual allegations pertinent to the existence of
jurisdiction is dispositive and, in such absence, the existence of jurisdiction should not be divined
by looking to the stars.” Id. at 1215 (emphasis added). On that basis we concluded that the Lowery
defendants had failed to establish federal jurisdiction by a preponderance of the evidence. See id.
at 1220–21. But Lowery did not say, much less purport to hold, that the use of deduction, inference,
or other extrapolation of the amount in controversy is impermissible, as some district courts have
thought. That was not the question in Lowery. Instead, the question was how to apply the
preponderance of the evidence standard in the “fact-free context” of that particular case. Id. at
1209. The answer we gave is that without facts or specific allegations, the amount in controversy
could be “divined [only] by looking at the stars”—only through speculation—and that is
impermissible. See id. at 1209, 1215.

Pretka at 753–54.

       In any event, Pretka does not help Ford. To the contrary, Pretka supports Plaintiff’s

position that Ford must present something, other than mere conjecture, that the jurisdictional

requirement has been met. In relevant part, the Pretka court described some of the types of

evidence that Ford could have presented saying:

       The substantive jurisdictional requirements of removal do not limit the types of
       evidence that may be used to satisfy the preponderance of the evidence standard.
       Defendants may introduce their own affidavits, declarations, or other
       documentation—provided of course that removal is procedurally proper. See
       Williams, 269 F.3d at 1319; Miedema, 450 F.3d at 1330; Sierminski, 216 F.3d at
       949 (the district court may “require parties to submit summary-judgment-type
       evidence relevant to the amount in controversy at the time of removal” (quotation
       marks omitted)); Fowler v. Safeco Ins. Co. of Am., 915 F.2d 616, 617 (11th
       Cir.1990) (“Defendants have the opportunity to submit affidavits, depositions, or
                                                 5
Case 1:19-cv-00582-KD-N Document 13 Filed 09/26/19 Page 6 of 7                      PageID #: 158



        other evidence to support removal.”); see also De Busk v. Harvin, 212 F.2d 143,
        146 (5th Cir.1954) (holding, in a case removed under 28 U.S.C. § 1442, that the
        district court had properly denied the plaintiff's motion to remand based on “[t]he
        uncontroverted affidavits of appellees, attached as exhibits to the amended petition
        for removal”). We do not read Lowery as holding to the contrary. If we did, there
        would be a serious prior panel precedent problem. See United States v. Ohayon,
        483 F.3d 1281, 1289 (11th Cir.2007) (“When a decision of this Court conflicts with
        an earlier decision that has not been overturned en banc, we are bound by the earlier
        decision.”); United States v. Hornaday, 392 F.3d 1306, 1316 (11th Cir.2004)
        (“Where there is a conflict between a prior panel decision and those that came
        before it, we must follow the earlier ones.”).

Id. at 755.

        On page 15 of its opposition, Ford complains that Plaintiff has not made any affirmation

limiting his damages. The lack of an affirmation or disclaimer does not mean that there is federal

jurisdiction because a disclaimer is not necessary. See, Kiddd-Hicks v. Bellemere Properties, LLC,

2018 WL 4840113, at *2 (N.D. Ala. Oct. 4, 2018) (“Kidd-Hicks’s failure to deny that his claim

will meet the jurisdictional amount in his Motion to Remand does not support removal”). See also,

Williams v. Best Buy Co., 269 F.3d 1316, 1319–20 (11th Cir. 2001) (“We reiterate that the burden

of proving jurisdiction lies with the removing defendant.”). Ford’s “conclusory allegation in the

notice of removal that the jurisdictional amount is satisfied, without setting forth the underlying

facts supporting such an assertion, is insufficient to meet the defendant’s burden” Id.

        Finally, Jones v. Hartford Fire Ins. Co., 2013 U.S. Dist. LEXIS 16675, at *1 (N.D. Ala.

2013) and Smith v. State Farm Fire & Cas. Co., 868 F. Supp. 2d 1333, 1335 (N.D. Ala. 2012),

were addressed in Plaintiff’s opening memorandum and represent a minority view. See Bennett v.

Williams, 2017 WL 3781187, at *2 (N.D. Ala. Aug. 31, 2017) (“This opinion is not binding or

persuasive authority [and] ignores Dart Cherokee’s removal inquiry and Eleventh Circuit

precedent.”). See also, Dunlap v. Cockrell, 336 F. Supp. 3d 1364, 1368 (S.D. Ala. 2018) (“Indeed,

another judge in the Northern District of Alabama summarily sidestepped Smith as ‘not binding or

persuasive authority.’”).
                                                 6
Case 1:19-cv-00582-KD-N Document 13 Filed 09/26/19 Page 7 of 7                      PageID #: 159



        In sum, Ford, although it had every opportunity to do so, has not offered any evidence of

the amount in controversy and has not carried its burden of proof. “Keeping in mind the narrow

construction afforded the removal statute, a defendant must still carry its burden to prove that a

plaintiff’s suit—in this case—more likely than not exceeds $75,000. [Ford] has failed to shoulder

that burden.” Earl v. Diebold, Inc., WL 789763, at *8 (S.D. Ala. Feb. 25, 2015).

                                         CONCLUSION

        For the reasons stated above, this Court should grant the Plaintiff’s motion and remand this

case back to the Circuit Court of Baldwin County, Alabama.

       Respectfully submitted this 26th day of September 2019.

                                             /s/Earl P. Underwood, Jr.
                                             EARL P. UNDERWOOD, JR. (UND008)


UNDERWOOD & RIEMER, PC
21 South Section Street
Fairhope, Alabama 36532
Telephone: (251) 990-5558
Facsimile: (251) 990-0626
Epunderwood@alalaw.com


                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 26th day of September 2019, I electronically filed the preceding

with the Clerk of the Court using the CM/ECF system which will send notification of such filing

to the all counsel of record.


                                             /S/Earl P. Underwood, Jr.
                                             EARL P. UNDERWOOD, JR.




                                                 7
